Citation Nr: 1013206	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  05-16 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
dental disorder, to include pulling of teeth, under the 
provisions of 38 U.S.C.A. § 1151

REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel






INTRODUCTION

The Veteran had active service from March 1954 to December 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Salt Lake City, Utah.

In a June 2007 decision, the Board affirmed the RO's 
February 2005 rating decision that denied reopening of the 
Veteran's claim.  The Veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In a September 2009 memorandum decision, the Court 
vacated the Board's June 2007 decision and remanded the 
matter to the Board for further proceedings consistent with 
the decision.

The issue of entitlement to service connection for a dental 
disorder, to include under the provisions of 38 U.S.C.A. § 
1151 is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  In a January 2004 rating decision, the RO denied the 
Veteran's claim to reopen for entitlement to compensation 
for a dental disorder, to include pulling of teeth, under 
the provisions of 38 U.S.C.A. § 1151.  The Veteran did not 
perfect an appeal of the January 2004 rating decision.

2.  In November 2004, the Veteran sought to reopen the claim 
of entitlement to compensation for a dental disorder, to 
include pulling of teeth, under 38 U.S.C.A. § 1151.

3.  The evidence received since the prior denial of 
entitlement to compensation for a dental disorder is neither 
cumulative nor redundant and raises a reasonable probability 
of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The January 2004 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2009).

2.  New and material evidence has been received to reopen 
the claim of entitlement to service connection for a dental 
disorder, to include pulling of teeth, under the provisions 
of 38 U.S.C.A. § 1151.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. 
§ 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  
Regulations implementing the VCAA were then published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and are now 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2009).  The VCAA and its implementing regulations are 
applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the 
claimant is to provide to VA and which information and 
evidence, if any, that VA will attempt to obtain on behalf 
of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2009). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is 
required to obtain service medical records and relevant VA 
healthcare records and must make reasonable efforts to help 
the veteran obtain other relevant medical records.  The duty 
to assist also requires VA to provide the claimant with a 
medical examination or a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R 
§ 3.159 (2009).  The Court has mandated that VA ensure 
strict compliance with the provisions of the VCAA.  
Quartuccio v. Principi, 16 Vet. App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date 
of the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating 
or is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

The Court has ruled that the VCAA requires additional notice 
when a claimant seeks to reopen a previously denied claim.  
In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that VA must examine the basis for a denial of a previously 
disallowed claim and provide the veteran with notice of the 
evidence of service connection found lacking in the previous 
denial.  Kent at 9-10.   

In a January 2005 letter, the RO provided the Veteran with 
notice of the evidence required to reopen his claim for 
entitlement to service connection for a dental disorder.  
The January 2005 letter advised the Veteran that new and 
material evidence was required to reopen the claim.  The 
letter explained the basis for the previous denial of 
service connection for a dental disorder and informed the 
Veteran that new and material evidence must pertain to the 
reason that the claim was previously denied.  The notice was 
provided prior to the rating decision on appeal, in 
compliance with the timing requirements set forth in 
Pelegrini.  The Board finds that the requirements of the 
duty to notify have been satisfied.  

II.  Analysis of Claim

In an April 2003 rating decision, the RO denied the 
Veteran's claim for entitlement to service connection for a 
dental disorder, to include pulling of teeth, under the 
provisions of 38 U.S.C.A. § 1151.  The RO found that the 
evidence failed to establish that VA medical or educational 
services were the proximate cause of additional disability.  

The evidence considered by the RO in conjunction with the 
rating decision included the Veteran's statements, a letter 
from Dr. W.W., D.D.S., dated in November 2002, a letter from 
Dr. L.C., D.D.S., dated in January 2003, VA dental treatment 
records dated from 2001 to 2002 and a response from the 
Oklahoma City VA Health Care System which indicated that 
there were no treatment records for the Veteran from the 
time period from 1967 to 1970.

In an April 2003 letter, the RO notified the Veteran of the 
rating decision and of his appellate rights with respect to 
the decision.  The Veteran did not perfect a timely appeal.  
The April 2003 decision is therefore final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2009).

The Veteran sought to reopen his claim in October 2003.  

A claim that is subject to a prior denial may be reopened if 
new and material evidence is received with respect to that 
claim.  Once a claim is reopened, the adjudicator must 
review it on a de novo basis, with consideration given to 
all the evidence of record.  Evans v. Brown, 9 Vet. App. 273 
(1996).

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial and must raise a reasonable probability of 
substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence 
associated with the claims file since the last final 
disallowance of the appellant's claim on any basis.  Evans, 
9 Vet. App. at 273.  This evidence is presumed credible for 
the purposes of reopening an appellant's claim, unless it is 
inherently false or untrue or, if it is in the nature of a 
statement or other assertion, it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. 
App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran submitted additional statements in support of 
his claim.  In a January 2004 rating decision, the RO 
continued the previous denial of the Veteran's claim.  
The RO provided the Veteran with notice of the January 2004 
rating decision and his appellate rights, but the Veteran 
did not perfect an appeal.  The January 2004 decision is 
therefore final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

In February 2005, the Veteran again sought to reopen his 
claim.  

The evidence received since the prior final denial of 
service connection for a dental disorder includes a medical 
opinion from Dr. G.Z., D.D.S, dated in November 2004.  Dr. 
G.Z. indicated that the Veteran presented with soreness 
associated with maxillary and mandibular dentures.  Dr. G.Z. 
noted that the Veteran no longer has any mandibular ridge to 
support and stabilize his lower denture.  Dr. G.Z. stated 
that he informed the Veteran that the only way to restore 
function and stability to this denture would be through 
placement of mandibular dental implants to anchor his lower 
denture to his remaining bone.

The Veteran also submitted additional statements from Dr. 
W.W. and Dr. L.S.  A  November 2004 letter from Dr. W.W. 
indicated that the Veteran went to the VA with sore gums and 
was advised that this was caused by sinus drainage.  Dr. 
W.W. stated that the Veteran was advised to have all of his 
teeth extracted.  Dr. W.W. opined that the Veteran received 
poor dental advice from the VA.  He stated that the Veteran 
has no lower ridge left on which to place an adequate 
denture and needs dental implants.

A November 2004 statement from Dr. L.S., noted that the 
Veteran has difficulty adjusting to his mandibular denture.  
He indicated that the Veteran might seek out someone to do 
implants to hold his denture in place.

The medical opinions by Dr. W.W. and Dr. L.S. submitted 
since the prior final denial are not new, as they are 
essentially duplicative of  medical opinions that were 
considered in conjunction with the April 2003 rating 
decision.  The opinion from Dr. G.Z. is both new and 
material.  The evidence is new, as it was not previously 
considered.  It is also material because it relates to an 
unestablished fact necessary to substantiate the claim, 
specifically whether the Veteran has additional disability 
as a result of VA treatment.  

Having determined that new and material evidence has been 
received, the Board may reopen the claim of  entitlement to 
service connection for a dental disorder, to include pulling 
of teeth, under the provisions of 38 U.S.C.A. § 1151.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a dental disorder, to 
include pulling of teeth, under the provisions of 38 
U.S.C.A. § 1151, is reopened.  To that extent only, the 
appeal is allowed.


REMAND

The Veteran claims compensation for a dental disorder as a 
result of VA treatment.  He has indicated that he has 
experienced problems with eating and chewing ever since a VA 
dentist extracted his teeth and gave him dentures.   

In various statements in support of his claim, the Veteran 
reported that his teeth were extracted by a VA dentist in 
1968; however, VA medical records indicate that the 
extraction of the Veteran's teeth may have been performed 
prior to 1968.  VA progress notes dated in July 1964 noted 
the Veteran "was told he had bad teeth prior; extractions 
advised."  

In August 2005, the RO requested the Veteran's treatment 
records from 1967 to 1970.  In an August 2005 letter, the 
medical center informed the RO that no records were located 
for the requested time period.  In light of the VA medical 
records which noted that the extraction of the Veteran's 
teeth was recommended in 1964, the Board finds that a remand 
is necessary in order to conduct a search for any VA dental 
records for the time period prior to 1967.   

Accordingly, the case is REMANDED for the following action:

1.  Request any VA medical and dental 
records for treatment received at the 
Oklahoma City VAMC prior to 1967.  Any 
records that are obtained should be 
associated with the claims file.  If the 
records are unavailable, a negative 
response should be obtained.  The Veteran 
should be informed of the status of all 
requests.

2.  If the records of the Veteran's dental 
extraction are obtained, the Veteran 
should be scheduled for a VA examination.  
The claims file should be made available 
to the examiner for review in conjunction 
with the examination.  The examination 
report should indicate that such a review 
was conducted.  Following an examination 
of the Veteran and a review of the entire 
claims file, the examiner should answer 
the following questions:   

a. Did the extraction of the Veteran's 
teeth result in additional disability?  
The examiner should describe any 
additional disabilities in detail.

b. If the extraction of the Veteran's 
teeth did result in additional disability, 
was such additional disability caused by 
carelessness, negligence, lack of proper 
skill, error in judgment or similar 
instance of fault on the part of VA in 
furnishing hospital care, medical or 
surgical treatment, or examination?  The 
medical basis for all opinions expressed 
should also be noted for the record.

c.  If the examiner determines that the 
extraction of the Veteran's teeth resulted 
in additional disability, was such 
disability an event not reasonably 
foreseeable (i.e. an event that a 
reasonable health care provider would have 
considered to be an ordinary risk of the 
surgery performed)?  The additional 
disability need not have been completely 
unforeseeable or unimaginable but must be 
a risk that a reasonable health care 
provider would not have been considered to 
be an ordinary risk of the surgery 
performed. The medical basis for all 
opinions expressed should also be noted 
for the record.

d. The examiner should state whether the 
Veteran was informed prior to the 
extraction procedure of the ordinary risk 
factors of the procedure and whether any 
additional disability was a risk that a 
reasonable health care provider would have 
disclosed to the Veteran in connection 
with informed consent for the procedures.  
The medical basis for all opinions 
expressed should also be noted for the 
record.

3.  After the completion of the 
development requested above, the claim on 
appeal should be readjudicated. If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and should be afforded an 
opportunity to respond.


The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


